Citation Nr: 1400053	
Decision Date: 01/02/14    Archive Date: 01/16/14

DOCKET NO.  10-44 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a left knee disability. 

2.  Entitlement to an initial compensable rating for bilateral sensorineural hearing loss. 

3.  Entitlement to service connection for a respiratory disorder, to include chronic obstructive pulmonary disease (COPD), due to asbestos exposure.  

4.  Entitlement to service connection for posttraumatic stress disorder (PTSD). 

5.  Entitlement to service connection for vertigo, inner ear imbalance.   


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel


INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket. 

The Veteran served on active duty from May 1970 to January 1972 and from October 1972 to October 1976.

This matter is before the Board of Veterans' Appeals (Board) on appeal of November 2009, January 2010, and January 2012 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In November 2013, the Veteran was afforded a personal hearing before the undersigned Veterans Law Judge on the issues of service connection for a left knee disability; an initial compensable rating for bilateral hearing loss; and service connection for a breathing disorder.   Notwithstanding the Veteran's request for a hearing, the issues of service connection for PTSD and vertigo were not certified at the time of the hearing and were not before the Board and were not discussed at the hearing.  A transcript of the hearing is of record.

The issues have been recharacterized as indicated on the title page.

In addition to the paper claim file, the Veteran's virtual file contains additional records that the Board has reviewed and considered.

The issues of: entitlement to an initial compensable rating for bilateral sensorineural hearing loss; entitlement to service connection for a respiratory disorder, to include COPD, due to asbestos exposure; entitlement to service connection for PTSD; and, entitlement to service connection for vertigo, inner ear imbalance are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The evidence demonstrates that the Veteran's left knee disability is related to service.  


CONCLUSION OF LAW

The criteria for service connection for a left knee disability have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).   
 

REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  The Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed. 




II. Analysis

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises and statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1). 

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau, 492 F.3d at 1377.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the claimant.

The Veteran's service treatment records reflect knee injuries in service.  April 1974 and March 1976 treatment notes referenced injury to the Veteran's left knee.  

VA treatment records reflect treatment for the Veteran's left knee since June 2009. 

The Veteran was afforded a VA joints examination in July 2009.  The Veteran reported injuring both knees in service, and the examiner determined that "his service medical records bear this out."  The Veteran reported that his left knee was in worse condition than his right knee.  He also reported that his left knee partially dislocated over twelve times a year, and that he frequently fell.  

The examiner found pain to be present throughout range of motion, and stated that repetitive motion caused an increase in pain, weakness, and fatigue.  The examiner diagnosed pain and instability of the left knee secondary to laxity of the medial collateral ligament.  

In December 2009, the examiner added a diagnosis of a torn meniscus of the left knee based on MRI results from earlier that month.  The MRI report also indicated signal changes in the articular cartilage of the patella compatible with chondromalacia.    

In a November 2013 Board Hearing, the Veteran testified that he had been in two motor vehicle accidents while in service.  The first occurred when he was thrown from a Jeep, and the second occurred two years later, when he was in a motorcycle accident.  The Veteran reported that both knees swelled up repeatedly during service, and that he had experienced the same problem with his knees ever since.   

The Board finds the Veteran's testimony of left knee symptomatology, including swelling and pain since service, to be both competent and credible.  The Veteran's VA examination report reflects a current diagnosis of a left knee disability and a determination that the Veteran's report of in-service injury to his knees was borne out by his service treatment records.  The RO previously granted service connection for the Veteran's right knee disability based, in part, on the same VA examination findings.  

While the VA examiner did not explicitly relate the in-service injuries to the left knee, he implicitly indicated that the Veteran's current complaints regarding both knees were consistent with the injuries confirmed by the service treatment records.  

The examination report findings constitute competent medical evidence of a relationship between the Veteran's current left knee disability and in-service injuries.  Significantly, the RO found that the examiner's report satisfied the nexus element when it service connected the Veteran's right knee disability.  
 
The preponderance of the evidence is in favor of the claim; there is no doubt to be resolved; and service connection for a left knee disability is warranted.      


ORDER

Service connection for a left knee disability is granted. 


REMAND

The Veteran's remaining claims must be remanded.

Over four years have elapsed since the Veteran was afforded a VA audiological examination.  In November 2013, the Veteran asserted that the symptomatology associated with his service-connected bilateral hearing loss had worsened since his last VA examination in August 2009.  When a veteran claims that his condition is worse than when originally rated, and the available evidence is too old for an adequate evaluation of the veteran's current condition, VA's duty to assist includes providing a new examination.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  The Veteran must be afforded a VA examination.   

VA treatment records reflected COPD on the Veteran's active problems list since May 2011.  A December 2012 Social Security Administration (SSA) disability determination indicated that the Veteran's COPD began in March 2011.  The Veteran has asserted that his respiratory disorder is related to service.  Service treatment records indicated that the Veteran was treated for upper respiratory infections in October 1974, November 1974, and December 1975.  The Veteran's July 1976 separation examination report recommended chest X-rays once a year.  The Veteran has never been afforded a VA respiratory disorders examination, and one is required in order to ascertain whether the Veteran's COPD, or any other current respiratory disorder, can be directly associated with his military service.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).       

In July 2013, the Veteran requested a videoconference Board Hearing on the issues of service connection for PTSD and vertigo, inner ear imbalance.  Those issues have not yet been certified to the Board, and the Veteran's November 2013 Board Hearing did not address either of them.  The case must be remanded for such a hearing.  All correspondence pertaining to this matter should be associated with the claim file.   

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA audiology examination to determine the current level of his hearing loss.

The entire claim file (i.e., the paper claim file and any medical records contained in Virtual VA, VBMS, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA or VBMS, any relevant treatment records contained in those files that are not available on CAPRI or AMIE must be printed and associated with the paper claim file so they are available to the examiner for review.  All required testing is to be accomplished. 

In addition to the objective test results, the examiner must fully describe the functional effects caused by the Veteran's bilateral hearing loss disability, including the extent to which his hearing loss decreases his functioning in terms of performing his daily activities, as well as the impact of the hearing loss on his occupational functioning.

2. Schedule the Veteran for a VA respiratory disorders examination by an appropriate medical professional.  

The entire claim file (i.e., the paper claim file and any medical records contained in Virtual VA, VBMS, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA or VBMS, any relevant treatment records contained in those files that are not available on CAPRI or AMIE must be printed and associated with the paper claim file so they are available to the examiner for review.  All required testing is to be accomplished. 


The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that COPD, or any other diagnosed respiratory disorder, is related to service.  

The examiner must address the Veteran's service treatment records that indicated upper respiratory infections in October 1974, November 1974, and December 1975, as well as his July 1976 separation examination report that recommended chest X-rays once a year.  The examiner must also address whether COPD or any other diagnosed respiratory disorder is consistent with the Veteran's assertion of in-service asbestos exposure.  

A complete explanation must be provided for any opinion expressed.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training). 

3. Then, readjudicate the claims.  If any of the benefits sought remain denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

4. Schedule the Veteran for a hearing on the issues of entitlement to service connection for PTSD and service connection for vertigo, inner ear imbalance.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


